The amount and duration of an award of maintenance “ ‘is a matter committed to the sound discretion of the trial court, and every case must be determined on its own unique facts’ ” (Giokas v Giokas, 73 AD3d 688, 688 [2010], quoting Wortman v Wortman, 11 AD3d 604, 606 [2004]). Under the circumstances of this case, the Supreme Court’s award of maintenance to the plaintiff in the sum of $50,000 annually for a period of four years was excessive. In light of, inter alia, the property and *1050income of the respective parties and the reasonable needs of the plaintiff, we find that an award in the sum of $25,000 annually for a maximum period of four years is appropriate (see Domestic Relations Law § 236 [B] [6] [a]; Haines v Haines, 44 AD3d 901 [2007]). Further, the order should have included a provision that the award of maintenance will terminate upon the death of either party or the plaintiffs remarriage, whichever shall occur sooner (see Domestic Relations Law § 236 [B] [1] [a]; McLoughlin v McLoughlin, 63 AD3d 1017, 1018 [2009]; Haines v Haines, 44 AD3d at 903). Prudenti, EJ., Rivera, Lott and Miller, JJ., concur.